Citation Nr: 0007565	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in December 1997 by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in February 1997, at the age of 50, of 
renal cell carcinoma.

2.  There is no competent evidence of record to relate the 
veteran's death due to renal cell carcinoma to the failure to 
diagnose that disease at the VA Medical Center for the period 
from June 1996 to August 1996 nor is there any competent 
evidence to relate renal cell carcinoma to service or a 
service-connected disability. 


CONCLUSIONS OF LAW

The claims for service connection for the cause of the 
veteran's death and for Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1151 are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Initially, the Board notes that there is no evidence to 
relate the appellant's renal cell carcinoma to his period of 
active duty from January 1967 to January 1969.  Accordingly, 
no plausible basis for a well grounded claim for service 
connection for the cause of the veteran's death has been 
provided.  However, the appellant has argued that the veteran 
was misdiagnosed during treatment received at a VA Medical 
Center starting in June 1996 and that the cancer which caused 
his death was not found until October 1996.  She contends 
that had the cancer been discovered earlier, the treatment 
may have been more effective and the veteran's life may have 
been prolonged.

The veteran was seen by VA in June 1996 for complaints of 
back pain that radiated into his lower extremities.  He 
reported that he did heavy lifting work and had strained 
himself a few days previously.  Tests were conducted.  
Private medical consultations revealed renal cell carcinoma 
in October 1996.

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, under the provision in effect at the time the 
appellant's claim was filed , it must be shown that the 
veteran's death resulted from a disease or injury or an 
aggravation of an existing disease of injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  While the appellant's arguments 
summarized above have been carefully considered, there is no 
competent evidence of record to establish that there was any 
examination, treatment or hospitalization, or lack thereof by 
VA which either caused or contributed substantially or 
materially to the veteran's death or otherwise aided or lent 
assistance to the production of death.  The appellant's 
assertions in this case amount to mere speculation in the 
absence of any competent opinions to suggest any relationship 
between the failure to diagnosis renal cell carcinoma during 
the time period from June 1996 when the veteran was seen and 
treated by VA for back complaints to October 1996 when the 
diagnosis of carcinoma was first made.  Her assertions to the 
effect that an earlier diagnosis during the time period in 
question would have had any impact upon the outcome of the 
disease are not deemed to suggest the necessary causal 
connection to render the current appeal plausible.   Absent 
an opinion from a medical expert, the allegation that there 
is a relationship between these events which occurred at the 
VA hospital and the veteran's subsequent death by renal cell 
carcinoma is essentially unsupported lay speculation which 
may not form the basis for a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between the failure to diagnose renal cell carinoma between 
June 1996 and October 1996 and the veteran's death are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), she is not competent to determine that the 
etiology of a disability is related to any specific incident 
or event or any other disorder, or that any delay in 
diagnosis contributed substantially to cause the veteran's 
death or hastened his death.  Such a relationship, which 
involves a medical diagnosis, must be identified by an 
appropriate medical expert.  As noted above, there is no 
medical evidence of record to support the appellant's 
assertions regarding this relationship.

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or any incident therein because the cause of the veteran's 
death and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board acknowledges that it has decided the current appeal 
for service connection for the cause of the veteran's death 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein as her claim, based upon the merits of the issue, 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).


ORDER

The claims for service connection for the cause of the 
veteran's death and for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151 are denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 
  VAOGCPREC 40-97 provides that all claims for benefits under 38 U.S.C. § 1151, filed before October 1st, 
1997, must be adjudicated under the provision of section 1151 as they existed prior to that date.
  See e.g. VAOGCPREC 7-97, which provides a discussion regarding causality between disability or death 
and hospitalization.

